IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


EDWARD KAPUSCINSKI AND TG                 : No. 381 EAL 2016
COOPER & CO. INC.,                        :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
ROBERT M. CAVALIER, ESQUIRE,              :
LUCAS AND CAVALIER, LLC, ARNOLD           :
DRANOFF, ESQUIRE AND DRANOFF &            :
PATRIZIO P.C.,                            :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2017, the Petition for Allowance of Appeal is

DENIED.